Citation Nr: 9906745	
Decision Date: 03/12/99    Archive Date: 03/18/99

DOCKET NO.  95-22 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island

THE ISSUE


Entitlement to payment or reimbursement for unauthorized 
medical expenses incurred by the veteran at New England 
Baptist Hospital in August and October 1988.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel





INTRODUCTION

The veteran served on active duty from July 1986 to April 
1988.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 1994 decision by the 
Medical Administration Service (MAS) of the VA Medical Center 
(VAMC) in Providence, Rhode Island, which denied a claim for 
payment of medical expenses incurred by the veteran in August 
and October 1988 at New England Baptist Hospital.  The case 
was sent to the Board by the VA RO in Providence, Rhode 
Island.


FINDINGS OF FACT

1.  In January 1991, the Board granted service connection for 
a low back disability, and the veteran was then notified.  In 
February 1991, the RO implemented the Board's grant of 
service connection, and also granted compensation for the low 
back condition, effective from August 1988, the day after 
release from active service; the RO notified the veteran of 
this in February 1991.

2.  In September 1994, the veteran filed a claim for payment 
of medical expenses incurred in connection with treatment of 
his low back condition at New England Baptist Hospital in 
August and October 1988.


CONCLUSION OF LAW

Payment of unauthorized medical services received by the 
veteran at New England Baptist Hospital in August and October 
1988 is prohibited as the veteran's claim for payment is 
untimely, having been filed more than 2 years after being 
notified of the grant of service connection.  38 C.F.R. 
§§ 17.126, 17.129 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Background

The veteran was released from active duty on April 19, 1988.  
He originally filed a claim for service connection for a low 
back disorder in July 1988.  The RO denied service connection 
for a low back disorder in April 1989, and the veteran 
appealed.  In his May 1989 substantive appeal to the Board 
(on the issue of service connection for a low back disorder), 
he stated he was seeking (in addition to his claim for 
compensation benefits) $2,500 to cover "previous medical 
expenses."  In a January 1991 decision, the Board granted 
service connection for a low back disorder (disc herniation 
at L4-L5 and disc protrusion at L5-S1), and the veteran was 
then notified of this action.  In a February 1991 decision, 
the RO promulgated the Board's grant of service connection 
for a low back condition, and the RO also awarded 
compensation for the disability, effective from April 20, 
1988 (day after release from active duty); the RO notified 
the veteran of this action in February 1991. 

In September 1994, the veteran filed, with the VAMC, a claim 
(VA Form 10-583) for payment of unauthorized medical expenses 
he incurred in connection with treatment of his low back 
condition at New England Baptist Hospital on various dates in 
August and October 1988.  The MAS of the VAMC denied payment 
of the unauthorized medical expenses on the basis that the 
claim was filed more than 2 years after the veteran was 
notified that service connection was granted for the low back 
condition.

In written statements and in testimony at a September 1995 
VAMC hearing, the veteran asserted that the VA should pay for 
the unauthorized medical services which he received for his 
low back condition in 1988 because he filed for service 
connection shortly after service but had to receive private 
care as service connection was not granted until 1991.  He 
related that when he was granted service connection in 1991 
he was not informed that he could apply for payment of 
unauthorized medical expenses (and he argued this was 
administrative error by the VA, warranting equitable relief), 
and thus he did not file a claim for payment until 1994.

II  Analysis

ce of the award of service-connection.  38 
C.F.R. § 17.126 (1998) (formerly numbered § 17.85).  When 
such a claim has not been timely filed in accordance with the 
provisions of 38 C.F.R. § 17.126, the expenses of any care or 
services rendered prior to the date of filing the claim shall 
not be paid or reimbursed.  38 C.F.R. § 17.129 (1998) 
(formerly numbered § 17.88).
 
The veteran has requested that he be reimbursed for 
unauthorized medical expenses related to treatment he 
received for his low back condition in August and October 
1988 at New England Baptist Hospital.  In January 1991, the 
Board informed the veteran of its grant of service connection 
for a low back condition, and, in February 1991, the RO also 
informed him of this fact.  In September 1994, the veteran 
filed his claim for payment of the 1988 unauthorized medical 
expenses, but the claim was untimely, as it was submitted 
more than 2 years after the 1991 notification of service 
connection, and thus payment of the expenses is precluded as 
a matter of law.  Sabonis v. Brown, 6 Vet.App. 426 (1994).  

While the Board notes the veteran's assertion that the VA 
should have informed him in 1991 of his right to seek payment 
for past unauthorized medical expenses incurred for treatment 
of his service-connected disability, there is simply no legal 
authority to now pay medical expenses first claimed more than 
2 years after he was informed of the grant of service 
connection.  With regard to his request for equitable relief 
based on administrative error, the Board lacks jurisdiction 
to review this such matter; the authority to award equitable 
relief is limited to the Secretary of the VA.  Suttman v. 
Brown, 5 Vet.App. 127, 138 (1993). With regard to the 
veteran's May 1989 request for $2,500 for previous medical 
expenses (contained in his appeal for service connection for 
a low back condition), this was not a proper claim for 
payment of the medical expenses identified in the current 
appeal.  At the time he had no eligibility for payment of 
unauthorized medical expenses, since service connection had 
not been established.  Even if service connection had been 
established at that time, among other requirements, a payment 
claim would have to have been filed with the VA medical 
facilities having jurisdiction of the region where the 
private medical treatment was received.  38 C.F.R. § 17.125 
(1998) (formerly numbered § 17.84).

For these reasons, the veteran's claim for payment of 
unauthorized medical expenses must be denied.


ORDER

Payment or reimbursement for unauthorized medical expenses 
incurred at New England Baptist Hospital in August and 
October 1988 is denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

- 3 -


- 5 -


